Citation Nr: 1117319	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1969 to March 1973.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, inter alia, denied the Veteran's claim of entitlement to service connection a lumbar spine disability.

In a February 2009 decision, the Board, inter alia, denied the Veteran's service connection claim for a lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court, in part, vacated the portion of the February 2009 Board decision regarding the claim for service connection for a lumbar spine disability, and remanded the case to the Board for further proceedings consistent with a December 2009 Joint Motion for Remand.  In June 2010, the Board remanded the matter, and the case has been returned to the Board for adjudication. 

Additional VA treatment records without waiver of consideration by the agency of original jurisdiction have been associated with the claims folder since the claim was last adjudicated in November 2010.  However, review of these records show that they do not pertain to the Veteran's lumbar spine disability.  Therefore, there is no prejudice to the Veteran for the Board to proceed with his claim. 

In June 2010, the Board also remanded the issue of service connection for headaches, which was also the subject of the October 2006 rating decision, February 2009 Board decision, and January 2010 Court Order.  During the pendency of this appeal, the RO, in a November 2010 rating decision, granted service connection for headaches and assigned a 10 percent disability evaluation effective July 17, 2006.  As this represents a full grant of the benefits sought on appeal, the service connection claim is no longer before the Board.  The Board notes that the Veteran timely filed a notice of disagreement as to the disability evaluation assigned in the November 2010 rating decision and the RO subsequently issued a statement of the case in March 2011.  To date, the Veteran has not yet perfected his appeal of the issue by filing a VA Form 9, substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). Therefore, the issue of an increased evaluation for headaches is not currently before the Board.    


FINDING OF FACT

The competent and credible evidence of record does not indicate that a nexus exists between the Veteran's military service and his current lumbar spine disability.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

In June 2010, the Board remanded for further development.  Specifically, the Board instructed the RO to provide the Veteran an examination to determine the nature and etiology of any current lumbar spine disability and to readjudicate his claim.  In September 2010, the Veteran was afforded a VA spine examination and his claim was readjudicated in a November 2010 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




Duties to Notify and Assist

In correspondence dated in August 2006, prior to the October 2006 rating decision,  the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2006 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available post-treatment records have been secured.

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA spine examination in September 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Veteran has declined to present personal testimony in support of his claim.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he currently has a lumbar spine disability related to his military service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The record shows that the Veteran currently has a lumbar spine disability.  The September 2010 VA examination report noted a diagnosis of mechanical low back strain.  Therefore, Hickson element (1) is met.

With respect to Hickson element (2), in-service disease or injury, the Board notes that the parties to the December 2009 Joint Motion for Remand further indicated that the Veteran was placed on temporary light duty for his spine during service.  The Veteran has asserted that he injured his back on a firing run on an aircraft gun.  While contemporaneous record do not document this injury, the Board notes that service treatment records reflect that the Veteran was seen for muscle strain after lifting heavy boxes in August 1970.  Hickson element (2) is accordingly satisfied.

With respect to crucial Hickson element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's current lumbar spine disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Upon evaluation of the Veteran and review of the claims folder, the September 2010 VA examiner opined that it was less likely that the Veteran's current back complaints were causally or etiologically related to service.  He reasoned that there was no documentation over the years, and on current evaluation range of motion was quite good and x-rays were surprisingly unremarkable.  He also cited to the isolated 1970 injury during service and observed that the record was silent for many years thereafter.  The examiner further noted that recent x-rays showed only minimal changes in the lower back and he indicated that if back pain had been so severe and due to that specific injury in service that current x-rays would show a more severe disability.  

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board observes that the Veteran reported during a general March 2005 VA examination that he had trouble with his spine during service.  However, the examination at service separation showed a normal spine.  Supporting medical evidence is required to show chronicity and continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  While the Veteran's history of back strain following lifting boxes is documented in his service treatment records, the remainder of the Veteran's treatment records and his service separation examination are silent for any back related complaints or treatment.  This lack of evidence of back complaints coupled with objective findings of a normal spine upon service separation goes against a finding of a continuity of symptomatology since his in-service back injury. 

Furthermore, the decades following service of a lack of diagnosis or complaint of a lumbar spine disability weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Accordingly, service connection may not be established via continuity of symptomatology under 38 C.F.R. § 3.303(b).

To the extent that the Veteran himself, or his attorney, contends that a medical relationship exists between his current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, in this case, statements as to a possible relationship between the Veteran's current lumbar spine disability and his military service is an etiological question unlike statements as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet). 

There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current lumbar spine disability.  See 38 C.F.R. § 3.159 (a)(1) (2010)(setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experienced such as back pain during service, he is not competent to ascertain the etiology of his current lumbar spine disability (that is, he is not competent to associate his in-service back strain to any currently diagnosed back disability), and the causative factor for such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In these circumstances, the Board gives more credence and weight to the independent medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disability for several decades following separation from active duty, than the Veteran's and his attorney's claims.  Notably as discussed above, the September 2010 VA examiner provided a detailed rationale in support of his opinion after considering the in-service complaint related to the spine.  For this reason, the VA examiner's opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Therefore, entitlement to service connection for a lumbar spine disability must be denied.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


